 



Exhibit 10(0)

OXFORD HEALTH

SPECIAL SALARY CONTINUATION PLAN

ARTICLE I

Purpose and Establishment of the Plan

     Oxford Health Plans, Inc. (the “Company”) hereby establishes and adopts the
Oxford Health Special Salary Continuation Plan (the “Plan”). The purpose of the
Plan is to provide supplemental severance benefits to certain employees of the
Company and its subsidiaries. The Plan is intended to constitute an “employee
welfare benefit plan” within the meaning of Section 3(1) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).

ARTICLE II

Definitions

      2.01   “Acquirer” shall mean any business entity which consummates a
Change-in-Control Transaction with the Company.       2.02   “Annual Base
Salary” shall mean the Participant’s annual base salary on January 1 of the Plan
Year, plus any shift differentials.       2.03   “Attachment A” shall mean the
schedule of benefits which sets forth the benefits in Section 4.01(a).      
2.04   “Board” shall mean the board of directors of the Company.       2.05  
“Cause” shall mean:



  (a)   The commission of any fraud or embezzlement against the Company;     (b)
  The willful and continued refusal to perform duties or willful and continued
refusal to comply with directives of superiors, in each case after the
Employee’s failure to remedy such conduct within 5 days after receiving written
notice from the Company;     (c)   The conviction of a felony; or     (d)   An
order by, or an agreement by an Employee with, an appropriate governmental
health care regulatory agency removing or otherwise disqualifying an Employee
from employment with the Company.

      2.06   “Change-in-Control Transaction” shall mean the occurrence of any of
the following events with respect to a Company:

 



--------------------------------------------------------------------------------



 





  (a)   Any “person” (as defined below) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of securities of the Company representing 30% or more of the total
voting power represented by the Company’s then outstanding voting securities; or
    (b)   A change in the composition of the Board occurs, as a result of which
fewer than two-thirds of the incumbent directors are directors who either
(i) had been directors of the Company on the “look-back date” (as defined below)
or (ii) were elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of the directors who had been directors
of the Company on the “look-back date” and who were still in office at the time
of the election or nomination; or     (c)   The stockholders of the Company
approve a merger or consolidation of the Company with any other corporation,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least 80% of the total voting power represented by the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; or     (d)   The stockholders of
the Company approve (i) a plan of complete liquidation of the Company or (ii) an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets.



    For purposes of this Section, the term “person” shall have the same meaning
as when used in sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
but shall exclude (i) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or of a parent or subsidiary of the
Company, and (ii) a corporation owned directly or indirectly by the stockholders
of the Company in substantially the same proportions as their ownership of the
common stock of the Company.       For purposes of this Section, the term
“look-back date” shall mean the date 24 months prior to the change in the
composition of the Board.       Any other provision of this Section
notwithstanding, the term “Change in Control” shall not include either of the
following events, if undertaken at the election of the Company:



  (i)   A transaction, the sole purpose of which is to change the state of the
Company’s incorporation; or     (ii)   A transaction, the result of which is to
sell all or substantially all of the assets of the Company to another
corporation (the “surviving corporation”); provided that the surviving
corporation is owned directly or indirectly by the stockholders of the Company
immediately following such transaction in substantially the same proportions as
their ownership of the

- 2 -



--------------------------------------------------------------------------------



 





      Company’s common stock immediately preceding such transaction; and
provided, further, that the surviving corporation expressly assumes this Plan.

      2.07   “Company” shall mean Oxford Health Plans, Inc., its subsidiaries on
the Effective Date, and any subsidiary which adopts this Plan and any successor
thereto.       2.08   “Effective Date” shall mean August 28, 1998.       2.09  
“Employee” shall mean a person who renders services to the Company as a common
law employee or officer.       2.10   “ERISA” shall mean the Employee Retirement
Income Security Act of 1974, as it has been and may be amended from time to time
and any regulations promulgated thereunder and interpretations as such may
effect this Plan.       2.11   “Good Reason” shall mean:



  (a)   Any reduction in Annual Base Salary greater than 10%;     (b)  
Relocation of the Employee’s place of employment or service to a location more
than twenty-five (25) driving miles from each of the Employee’s existing place
of employment and the Employee’s primary residence or involving an unreasonable
increase in the Employee’s commute from residence to the new location; or    
(c)   A significant change in regularly scheduled work-week hours of the
Employee.

      2.12   “Participant” shall mean any Employee (except an Employee who is
not designated as eligible by the Company) who becomes covered under the Plan in
accordance with Article III.       2.13   “Plan” shall mean the Oxford Health
Special Salary Continuation Plan, as from time to time amended.       2.14  
“Plan Administrator” shall mean the person or entity appointed to manage and
administer the Plan, as provided in Article V.       2.15   “Release” shall mean
a contract between the Participant and the Company or Acquirer, whereby the
Participant accepts Severance Pay on the condition that he will release the
Company or Acquirer of any liability for the Participant’s Termination of
Employment.       2.16   “Severance Pay” shall mean payment received by the
Participant under this Plan.       2.17   “Termination of Employment” shall mean
when the Employee’s employment or service is terminated:



  (a)   By the Employee for Good Reason; or

- 3 -



--------------------------------------------------------------------------------



 





  (b)   By the Company or Acquirer without Cause.

ARTICLE III

Eligibility

     As determined by the Company, an Employee shall become a Participant in the
Plan upon his Termination of Employment (i) within eighteen (18) months after
the consummation of a Change-in-Control Transaction, with respect to the Company
he or she is employed by or (ii) in contemplation of a Change-in-Control
Transaction prior to the consummation thereof. No Employee will become a
Participant until the Employee signs an appropriate Release.

ARTICLE IV

Benefits

      4.01   Severance Pay. Upon Termination of Employment in accordance with
Article III, a Participant will receive Severance Pay equal to the greater of
(a) or (b) below:



  (a)   The benefit provided by Attachment A; or     (b)   The benefit provided
under any agreement entered into between the Company and the Participant prior
to the date of the Change-in-Control Transaction.     The first four weeks of
Severance Pay shall be paid unconditionally. Any remaining Severance Pay may, at
the discretion of the Plan Administrator, be offset on a weekly basis by salary
earned at a new employer.

      4.02   Continuation of Benefits. Each Participant will receive
continuation of medical, dental and vision benefits for a period of weeks equal
to the number of weeks of Severance Pay.       4.03   Form of Payment of
Severance Pay. Severance Pay will be paid in periodic payments according to the
Participant’s regular payroll schedule, provided that the Plan Administrator
reserves the right at any time to pay the remaining Severance Pay in a single
lump sum payment.

ARTICLE V

Administration

      5.01   Plan Administrator. The general administration of the Plan, and the
responsibility for carrying out the provisions hereof, shall be the
responsibility of the Plan Administrator. The Plan Administrator shall be
appointed by the Board.       5.02   Powers and Duties of the Plan
Administrator. The Plan Administrator shall have complete control of the
administration of the Plan, with all powers necessary to enable it properly to
carry out its duties in that respect including the authority to:

- 4 -



--------------------------------------------------------------------------------



 





  (a)   Interpret this Plan and to determine all questions arising in the
administration, construction and application of the Plan. The decision of the
Plan Administrator upon all matters within the scope of its authority shall be
conclusive and binding on all parties.     (b)   Obtain from the Company and
from Employees such information as shall be necessary for the proper
administration of the Plan, and, when appropriate, to furnish such information
promptly to persons entitled thereto;     (c)   Prepare and distribute, in such
manner as it determines to be appropriate, information explaining the Plan;    
(d)   Furnish the Company, upon request, such reports with respect to the
administration of the Plan as are reasonable and appropriate; and     (e)  
Establish and maintain such accounts in the name of the Company and of each
Employee as are necessary.     The Plan Administrator shall have the authority,
in its sole discretion, to delegate its authority hereunder to a committee of
one or more persons for the purpose of administering claims for benefits of
Participants under the Plan (a “Claims Committee”). In the event that one or
more Claims Committees are established hereunder, such committees shall have the
full authority of the Plan Administrator to the extent provided hereunder.

      5.03   The Company, as Plan Sponsor. The Company shall be responsible for
all functions assigned or reserved to it under the Plan, including the right to
remove or replace the Plan Administrator or members of any Claims Committee. Any
authority assigned or reserved to the Company under the Plan, other than
responsibilities assigned to the Plan Administrator, shall be exercised by
resolution of the Board.       5.04   Named Fiduciary. The Plan Administrator is
hereby designated the “named fiduciary” of the Plan (within the meaning of
Section 402 of ERISA).       5.05   Claims Procedure. It is not necessary that a
Participant apply for benefits under the Plan. However, if a Participant wishes
to file a claim for benefits:



  (a)   All claims for benefits shall be in writing and shall be filed with the
Plan Administrator.     (b)   If the Plan Administrator (or any applicable
Claims Committee) wholly or partially denies a Participant’s claim for benefits
hereunder, the Plan Administrator (or any applicable Claims Committee) shall
give the Participant written notice within thirty (30) days after the receipt of
the claim setting forth:  

  (1)   The specific reason(s) for the denial;

- 5 -



--------------------------------------------------------------------------------



 





  (2)   Specific references to pertinent Plan provisions on which the denial is
based;     (3)   A description of any additional material or information which
must be submitted to perfect the claim, and an explanation of why such material
or information is necessary; and     (4)   An explanation of the Plan’s review
procedure.  

  (c)   In the event of a benefit claim denial, a Participant shall have sixty
(60) days after the day on which such written notice of denial is received in
which to apply (in person or by authorized representative) in writing to the
Plan Administrator (or any applicable Claims Committee) for a full and fair
review of the denial of the claim. In connection with such review, the
Participant (or his or her representative) shall be afforded a reasonable
opportunity to review pertinent documents and may submit issues and comments in
writing. If requested by the Participant, the Plan Administrator (or any
applicable Claims Committee) shall arrange a meeting with the Participant and/or
representative within thirty (30) days after receipt of such written request
therefor, for the purpose of hearing the Participant’s contentions and receiving
such relevant evidence as the Participant may wish to offer.     (d)   The Plan
Administrator (or any applicable Claims Committee) shall issue a decision on
review within (60) days after the receipt of the Participant’s written request.
The decision of the Plan Administrator (or any applicable Claims Committee)
shall be in writing and shall set forth specific reasons for the decision and
specific references to the pertinent Plan provisions on which the decision is
based.     (e)   If a Participant’s claim is denied by the Plan Administrator
(or any applicable Claims Committee) and such Participant has exhausted the
remedial procedures set forth herein, such Participant may bring an action in
any federal or state court of competent jurisdiction.

      5.06   Agents. The Plan Administrator may employ such agents to perform
clerical and other services, and such counsel, accountants and actuaries as it
may deem necessary or desirable for administration of the Plan. The Plan
Administrator may rely upon the written opinions or certificates of any agent,
counsel, or actuary.       5.07   Indemnification. In connection with any action
or determination, the Plan Administrator shall be entitled to rely upon
information furnished by the Company. To the extent permitted by law, the
Company shall indemnify and hold harmless the Plan Administrator (as well as
each person delegated by the Plan Administrator to act on its behalf, including,
without limitation, any member of a Claims Committee) against any personal
liability or expense incurred by him as a result of any act or omission in his
capacity as Plan Administrator, except for his own gross negligence or willful
misconduct. Such

- 6 -



--------------------------------------------------------------------------------



 

          indemnification shall include attorney’s fees and other costs and
expenses reasonably incurred in defense of any action brought against the
individual by reason of any such act of failure to act.   5.08   Procedures. The
Plan Administrator shall adopt such bylaws as it deems desirable and shall keep
all such books of account, records and other data as may be necessary for proper
administration of the Plan. The Plan Administrator shall keep a record of all
actions and forward all necessary communications to the Company. The Plan
Administrator shall keep records containing all relevant data pertaining to any
person affected hereby and his rights under the Plan.       5.09   Co-Fiduciary
Breach. All references in this paragraph to any committee shall apply as well to
individual members of the committee and to the Plan Administrator. No bond or
other security shall be required of the Plan Administrator or any member of the
Claims Committee unless he handles funds or other property of the Plan. Neither
the Plan Administrator nor any member of the Claims Committee shall be liable or
responsible for the acts of commission or omission of another fiduciary unless:



  (a)   He knowingly participates or knowingly attempts to conceal the act or
omission of another fiduciary and knows that the act or omission is a breach of
fiduciary responsibility by the other fiduciary; or     (b)   He has knowledge
of a breach by the other fiduciary and does not make reasonable efforts to
remedy the breach; or     (c)   The breach of his own fiduciary responsibility
permits the other fiduciary to commit a breach.

      5.10   Standard of Review. The Plan Administrator (and to the extent
delegated, the Claims Committee) shall have sole discretion to make decisions
regarding an Employee’s benefits and such decision shall be conclusive and
binding on all parties. The Plan Administrator, in its discretion, shall have
the authority to interpret all provisions of this Plan, and to make all
decisions regarding administration of the Plan and eligibility for benefits
under the Plan, and such interpretation shall be conclusive and binding on all
parties. All decisions of the Plan Administrator with respect to this Plan shall
be respected unless arbitrary and capricious.       5.11   Resignation or
Removal. The Plan Administrator or any member of the Claims Committee may resign
by giving written notice to the Company not less than fifteen (15) days before
the effective date of his resignation. Any Plan Administrator or Claims
Committee member may be removed, without cause, by the Board, which Board shall
fill vacancies as soon as reasonably possible after a vacancy occurs. Until a
new appointment is made, the remaining members of the Claims Committee shall
have full authority to act.

- 7 -



--------------------------------------------------------------------------------



 



ARTICLE VI

Plan Amendment And Termination

     The Company shall have the right at any time, and from time to time, to
amend, in whole or in part, and to terminate any and all of the provisions of
this Plan, but only prior to, and not in contemplation of, a Change-In-Control
Transaction.

ARTICLE VII

Miscellaneous

      7.01   Interests Not Transferable. The interests of persons entitled to
benefits under the Plan are not subject to their debts or other obligations and,
except as may be required by the tax withholding provisions of the Internal
Revenue Code or any state’s income tax act, may not be voluntarily or
involuntarily sold, transferred, alienated, assigned or encumbered.       7.02  
Notice. Any notice or other communication required or permitted pursuant to the
terms of this Plan shall be in writing and shall be deemed to have been duly
given when delivered or mailed by United States Mail, first class, postage
prepaid, addressed to the intended recipient at his last known address.      
7.03   Construction of Plan. Subject to ERISA, this Plan shall be construed
according to the laws of the State of Connecticut and all provisions hereof
shall be administered according to the laws of the State of Connecticut.      
7.04   Gender and Number. Where the context permits, words in the masculine
gender shall include the feminine and neuter genders, the plural shall include
the singular and the singular shall include the plural.       7.05  
Miscellaneous.



  (a)   All actions or determinations of the Plan Administrator or the Company
hereunder shall be made or result from uniform standards applied in a
nondiscriminatory manner with respect to all Employees.     (b)   Any person
affected hereby may consult with the Plan Administrator on any matters relating
to his interest in the Plan.     (c)   Neither the Plan Administrator nor any
member of the Claims Committee shall vote or decide upon any matters relating
solely to himself or to any of his rights or benefits under this Plan.     (d)  
Any act which the Plan authorizes or requires the Plan Administrator to act
which has been delegated to the Claims Committee may be done by a majority of
the members of the Claims Committee at the time; and the action of such majority
by a vote at a meeting, or in writing without a meeting shall constitute the
action of

- 8 -



--------------------------------------------------------------------------------



 





      the Claims Committee and shall have the same effect for all purposes as if
assented to by all of the members of the Claims Committee at the time in office.

      7.06   Withholding of Taxes. The Company will withhold from any amounts
payable under the Plan all federal, state, city and local taxes as shall be
legally required.       7.07   No Right to Company Assets. A Participant shall
not acquire by reason of the Plan any right in or title to any assets, funds or
property of the Company. Any benefits which become payable hereunder (i) are
unfunded obligations of the Company and (ii) shall be paid from the general
assets of the Company.       7.08   Employment Rights. Participation in the Plan
will not give a Participant the right to be rehired or retained in the employ of
the Company, nor will participation in the Plan give any Participant any right
or claim to any benefit under the Plan, unless specifically provided under the
terms of the Plan.       7.09   Delegation of Authority by Company. Whenever the
Company under the terms of this Plan is permitted or required to do or perform
any act or matter or thing, it shall be done and performed by any duly
authorized delegate.       7.10   Severability. In the event any provision of
the Plan shall be held to be illegal or invalid for any reason, such illegality
or invalidity shall not affect the remaining parts of the Plan, and the Plan
shall be construed and enforced as if such illegal or invalid provisions had
never been contained in the Plan.

As amended and approved by the Compensation
Committee of the Board of Directors on 9.23.03.

- 9 -



--------------------------------------------------------------------------------



 



ATTACHMENT A

The Severance Pay under Section 4.01(a) is the greater of one week’s salary for
each 6 months completed of continuous service to a maximum of twenty-six weeks,
or the minimum amount based on the following formula:

          Annual Pay or Position   Minimum Severance Payment

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

$40,000 or less
  4 weeks
$40,001 to $60,000
  6 weeks
$60,001 to $80,000
  8 weeks
$80,001 and over
  10 weeks
Director
  6 months
Vice President and above
  12 months

- 10 -